     Case 2:20-cv-01043-JAM-KJN Document 41 Filed 08/13/21 Page 1 of 3


 1   Jennifer Sun (State Bar No. 238942)
     jennifersun@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   PERRY J. FERRUCCI AND BETSY P.                      Case No. 2:20-cv-01043-JAM-KJN
     FERRUCCI,
12                                                       Hon. John A. Mendez
                        Plaintiffs,
13                                                       STIPULATION AND ORDER RE:
            v.                                           SETTING OF SETTLEMENT
14                                                       CONFERENCE
     BANK OF AMERICA, N.A.; EQUIFAX
15   INFORMATION SERVICES, LLC;                          Complaint filed: May 21, 2020
     EXPERIAN INFORMATION SOLUTIONS,
16   INC.,
17                      Defendants.
18

19          IT IS HEREBY STIPULATED by and between Plaintiffs Perry J. and Betsy P. Ferrucci

20   (“Plaintiffs”), and Defendants Bank of America, N.A. (“BANA”) and Experian Information

21   Solutions, Inc. (“Experian”), through their respective attorneys of record, as follows:

22          WHEREAS, on September 30, 2020, the parties filed their Fed. R. Civ. P. 26(f) Joint

23   Report and requested that a Settlement Conference be set in this action in February 2021 (ECF

24   No. 15 at 10);

25          WHEREAS, on October 9, 2020, the Court issued its Status (Pre-trial Scheduling) Order,

26   wherein the Court did not set a Settlement Conference, but indicated that the parties could request

27   that one be scheduled prior to the final pre-trial conference (ECF NO. 16 at 8);

28          WHEREAS, the parties have completed written discovery, subpoenaed documents from
                                                                               STIPULATION RE: SETTING
                                                                              SETTLEMENT CONFERENCE
                                                   -1-                      Case No. 2:20-cv-01043-JAM-KJN
     Case 2:20-cv-01043-JAM-KJN Document 41 Filed 08/13/21 Page 2 of 3


 1   non-parties, and completed the depositions of both Plaintiffs, and agree that they have completed
 2   sufficient discovery at this time to engage in good faith settlement discussions without incurring
 3   unnecessary fees and costs conducting additional depositions and non-party discovery;
 4          WHEREAS, Plaintiffs have engaged in settlement discussions with each Defendant, but at
 5   this time, only Plaintiffs and Defendant Equifax Information Services LLC have been able to
 6   reach a settlement; however, settlement discussions with BANA and Experian are ongoing;
 7          WHEREAS, counsel for Plaintiff, BANA, and Experian have met and conferred about
 8   options for facilitating resolution of their disputes in this action and evaluating each party’s
 9   respective positions, and believe that a Settlement Conference with a U.S. Magistrate Judge
10   would be the most effective method for doing so; and
11          WHEREAS, the parties desire to schedule a Settlement Conference within the next 30-60
12   days to facilitate their ongoing settlement discussions, and prior to completing discovery and
13   filing planned dispositive motions.
14          THEREFORE, the parties respectfully request that the Court refer this action to a U.S.
15   Magistrate Judge for purposes of setting a Settlement Conference at the earliest available date
16   convenient to the Court.
17   Dated: August 12, 2021                              JONES DAY
18
                                                         By: /s/ Jennifer Sun
19                                                           Jennifer Sun
20                                                       Attorneys for Defendant
                                                         EXPERIAN INFORMATION SOLUTIONS,
21                                                       INC.
22
     Dated: August 11, 2021                              ZEMEL LAW, LLC
23

24                                                       By: /s/ (authorized 8/11/2021)
                                                             Daniel Zemel (Admitted pro hac vice)
25
                                                         Attorneys for Plaintiffs
26                                                       BETSY & PERRY FERRUCCI
27

28
                                                                              STIPULATION RE: PROTOCOL
                                                                               FOR REMOTE DEPOSITIONS
                                                     -2-                     Case No. 2:20-cv-01043-JAM-KJN
     Case 2:20-cv-01043-JAM-KJN Document 41 Filed 08/13/21 Page 3 of 3


 1   Dated: August 11, 2021                            SEVERSON & WERSON
 2
                                                       By: /s/ (authorized 8/11/2021)
 3                                                         Joel C. Spann
 4                                                     Attorneys for Defendant
                                                       BANK OF AMERICA, N.A.
 5

 6

 7                                                ORDER

 8          PURSUANT TO THE PARTIES’ STIPULATION, IT IS HEREBY ORDERED that this

 9   action is being referred to a U.S. Magistrate Judge for the setting of a Settlement Conference at

10   the earliest available date. IT IS HEREBY ORDERED that the parties contact the Courtroom

11   Deputy for Magistrate Judge Allison Claire to obtain available dates for the Settlement

12   Conference forthwith.

13

14   Dated: August 12, 2021                          /s/ John A. Mendez
15                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            STIPULATION RE: PROTOCOL
                                                                             FOR REMOTE DEPOSITIONS
                                                   -3-                     Case No. 2:20-cv-01043-JAM-KJN
